Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered November 8, 1989, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and resisting arrest, and sentencing Mm to concurrent terms of imprisonment of 1 to 8 years and 1 year, respectively, unanimously affirmed.
The People’s evidence at trial was that defendant was observed displaying a pistol to another person, attempted to discard the weapon in a trash can upon arrival of the police, and struggled violently with the police when they arrested him. Each of the officers testified that they were injured in the struggle and that defendant was not. Defendant argues that he was deprived of a fair trial by the exclusion of medical records that would have demonstrated that he was injured, and thereby lend support to Ms theory that the police fabricated their story that he possessed a gun and resisted arrest in order to cover the truth that they unjustifiably beat Mm.
We disagree, no foundation having been laid for the admission of these records, linking their contents to the struggle with the police officers, and no offer of proof having been made of the contents of the record. Under these circumstances, the records were not admissible either to impeach the credibility of the officers, or to establish a justification defense to the charge of resisting arrest. Concur — Murphy, P. J.,
' Rosenberger, Ellerin, Ross and Rubin, JJ.